DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email with Terri Flynn (Reg. No. 
41,756) on July 5, 2022.

Cancel claim 18 and amend claims 1 and 15 of the application as follows:
Claim 1. 	(Currently Amended)  A test chamber for conditioning air comprising a temperature-insulated test space sealable against an environment for receiving test material, a temperature ranging from −80 °C to +300 °C, being able to be produced within the test space, the test chamber including an illumination module being able to be disposed at least partially in the test space and the test space being able to be illuminated by the illumination module, which comprises an illuminant and a socket,wherein the illumination module comprises a wall duct made of a hollow tube and a light conducting device, the wall duct being disposed in a wall surrounding the test space whereby the wall duct extends from an inner side to an outer side of the wall, the light conducting device having a light exit area and a light entry area and being disposed within the wall duct whereby it extends from an inner end to an outer end of the wall duct, the socket being disposed at the outer end and positioning the illuminant at the light entry area, the light exit area being disposed at the inner end, wherein a gap is formed between the wall duct and the light conducting device and wherein the illumination module comprises a sealing device which is disposed at the inner end, the light conducting device passing through the sealing device and the sealing device bridges the gap between the wall duct and the light conducting device, sealing the light conducting device at the wall duct.

Claim 15. 	(Currently Amended)  A method for modifying a test chamber having a temperature-insulated test space sealable against an environment for receiving test material, a temperature ranging from −80 °C to +300 °C being able to be produced within the test space, a lamp which has a lamp casing and is disposed within the test space on an inner side of a temperature-insulated wall of the test chamber, which surrounds the test space, being removed, a through bore being formed between an outer side of the wall and the inner side, an illumination module comprising a wall duct made of a hollow tube, a light conducting device, an illuminant and a socket being inserted into the through bore in such a manner that the wall duct extends from the inner side to the outer side of the wall, the light conducting device having a light exit area and a light entry area and being disposed within the wall duct whereby it extends from an inner end to an outer end of the wall duct, the socket being disposed at the outer end and positioning the illuminant at the light entry area, the light exit area being disposed at the inner end, wherein a gap is formed between the wall duct and the light conducting device and wherein the illumination module comprises a sealing device which is disposed at the inner end and bridges the gap between the wall duct and the light conducting device, the light conducting device passing through the sealing device and the sealing device sealing the light conducting device at the wall duct.

Allowable Subject Matter

Claims 1-4, 7-8, 10-17 and 19 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	an illumination module comprising a wall duct made of a hollow tube and the light exit area being disposed at the inner end, wherein a gap is formed between the wall duct and the light conducting device and wherein the illumination module comprises a sealing device which is disposed at the inner end and bridges the gap between the wall duct and the light conducting device taken in combination with the other limitations of claim 1.
	Claim 2-4, 7-8, 10-14, 16-17, and 19 are allowed by virtue of their dependence from claim 1.  
	Claim 15 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment

The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863